DETAILED ACTION
This Office Action is in response to the amendment filed April 21, 2022 for the above identified patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Devol (USP 3,543,947).
Devol teaches a horizontal articulated robot comprising: a base (12,14); a first arm (16) configured to turn around a turning axis that passes through the base; a second arm (18) provided in the first arm and configured to slide with respect to the first arm to extend and contract; and a driving source (22) configured to generate a driving force for causing the second arm to slide with respect to the first arm, wherein when the second arm contracted, the second arm overlaps the base in a plan view from an axial direction of the turning axis, wherein the driving source (22) is provided in the first arm, and the driving source overlaps the base in the plan view from the axial direction of the turning axis.  

With respect to claim 2, Devol teaches the driving source (22) is provided in the first arm, and the driving source is offset (in a vertical direction) from the base in a plan view from a direction perpendicular to the turning axis.  
With respect to claim 7, Devol teaches the base extends and contracts along the turning axis.  
With respect to claim 8, Devol teaches the second arm includes a distal end, which is a part that slides with respect to the first arm to thereby have a longest distance from the turning axis on the sliding axis crossing the turning axis, and a proximal end, which is a part most distant from the distal end on the sliding axis, and when a distance between the distal end and the turning axis is in a shortest state, the proximal end overlaps the base in the plan view from the axial direction of the turning axis.  
With respect to claim 9, Devol teaches the second arm includes a distal end, which is a part that slides with respect to the first arm to thereby have a longest distance from the turning axis on the sliding axis crossing the turning axis, and a proximal end, which is a part most distant from the distal end on the sliding axis, and when a distance between the distal end and the turning axis is in a shortest state, the turning axis is located between the distal end and the proximal end.
With respect to claim 10, the robot of Devol is configured such that the first arm is capable of turning 360 degrees around the turning axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devol (USP 3,543,947), as applied to claim 1 above, and further in view of Yamashiro (USPub 2019/0105786).
Devol does not teach the robot having a bearing provided between the base and the first arm and including an outer ring, an inner ring, and a turning body, wherein the driving source is located at an inner side of the inner ring.  The prior art to Yamashiro teaches the robot having a bearing (16) provided between a base and a first arm (3) and including an outer ring, an inner ring, and a turning body, wherein a driving source (11) is located at an inner side of the inner ring.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the actuator arrangement of Devol with a bearing provided between the base and the first arm and including an outer ring, an inner ring, and a turning body, as taught by Yamashiro, motivation being to drive the first arm at a predetermined speed and torque for a particular application.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devol (USP 3,543,947), as applied to claim 1 above, and further in view of Finkbeiner et al. (USP 8,134,258).
Devol teaches the driving source as a direct drive actuator.  Finkbeiner teaches a direct drive actuator having a predetermined speed and force.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the drive source of Devol with a direct drive actuator, as taught by Finkbeiner, motivation being to provide precise positioning device having a predetermined speed and force.
  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devol (USP 3,543,947), as applied to claim 1 above, and further in view of Henderson et al. (USP 6,380,661).
Devol teaches the driving source having a piezoelectric actuator.  It was known in the art to configure a linear actuator with a piezoelectric element.  The prior art to Henderson discloses that conventional piezoelectric linear motors are commonly used for precise positioning of movement.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the drive source of Devol with a piezoelectric linear motor, as taught by Henderson, motivation being to provide precise positioning of the second arm.

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered.

Applicant argues the base (10) of Devol is different from the base of the instant application.  This argument is not persuasive because the claims must structurally define over the prior art.  The base disclosed in the instant application may be different from the base taught by Devol, however the claims fail to structurally define the base so as to preclude the base of the prior art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the actuator arrangement of Devol with a bearing provided between the base and the first arm and including an outer ring, an inner ring, and a turning body, as taught by Yamashiro, motivation being to drive the first arm at a predetermined speed and torque for a particular application.

In view of the foregoing, the claims stand rejected based on Devol (USP 3,543,947).

Conclusion
This is a RCE of applicant's earlier Application.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658